DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackerell (US 2007/0099970; IDS, 07/19/2019).
Mackerell discloses and illustrates a compound of formula (I) wherein A is a 5-membered aromatic ring in which optionally a carbon is replaced by a nitrogen or oxygen, and which optionally is substituted in 0, 1 or 2 places with a C1-4 alkyl group, or is a straight chain or branched C1-4 alkenylene group. (Para, 0009-0010). Mackerell also teaches that in formula (I) n is 0 or 1, p is 0, 1 or 2, q is 0, 1 or 2, and R1 and R2 are, each independently, a halogen atom, a carboxylic acid group, a hydroxyl group, a --C(O)O--C1-4 alkyl group, or a C1-6 alkyl group that is optionally substituted with a hydroxyl group or with a carboxylic acid group. (Para, 0011-0014). Mackerell also discloses, that preferably, R1 is a C1-4 alkyl group, a halogen atom, or a carboxylic acid group, and R2 is a halogen atom, a carboxylic acid group, a hydroxyl group, a --C(O)O--C1-4 alkyl group, or a C1-4 alkyl group that is optionally substituted with a hydroxyl group. (Para, 0015-0016). Mackerell also discloses the compounds of formula (I) are illustrated in tables 1-12. (Para, 0008). One exemplary compound being described and illustrated in table II as compound 162-12 C13H15NO5. (Table 11, formula 12; Para 0185). These disclosures and 
Therefore, the limitations of claims 12-13 are anticipated by the disclosures and illustrations of Mackerell. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (US 2016/0186006; IDS 07/19/2019) in view of Mackerell. 
Ohnishi is directed to an anti-reflective coating having strong absorption for light with a short wavelength, and particularly an ArF excimer laser having a wavelength: 193 nm, and a resist underlayer film-forming composition for formation of the anti-reflective coating. (Para, 0006). Ohnishi discloses a resist underlayer film that effectively absorbs reflective light from a semiconductor substrate during use of irradiation light of an ArF excimer laser such as a wavelength of 193 nm in micro-processing by a lithography process and does not cause 
Ohnishi discloses the resist-underlayer film forming composition comprises a linear polymer that is obtained by a reaction of a diepoxy group-containing compound (A) with a dicarboxyl group-containing compound (B), in which the linear polymer has structures of the following formulae (1), (2), and (3) derived from the diepoxy group-containing compound (A) or the dicarboxyl group-containing compound (B). (Para, 0007). Ohnishi also explains that in formula (I), X1 is either one of Formula (4), (5) or (6). (Para, 0007). These disclosures and illustrations teach and/or suggest the limitation of claim 16 where a copolymer comprises a structure unit (A) derived from a diepoxy compound and the limitation of claim 17. Ohnishi goes on to illustrate examples of the diepoxy group-containing compound (A) that can be used to produce the polymer such as the example diepoxy group-containing compounds Formula (A-5). These disclosures and illustrations teach and/or suggest the limitations of claim 18.
Ohnishi discloses the solvent used for the resist underlayer film-forming composition of the present invention may be used without particular limitation as long as it is a solvent in which the solid content can be dissolved. (Para, 0038). These disclosures teach and/or suggest the limitation of claims 19-21. Ohnishi then discloses a resist underlayer film obtained by applying the resist underlayer film-forming composition of the present invention to a semiconductor substrate, followed by baking, and a method for producing a semiconductor device comprising steps of: applying the resist underlayer film-forming composition of the present invention to a semiconductor substrate, followed by baking, to form a resist underlayer film; forming a photoresist film on the resist underlayer film; forming a resist pattern by exposure and development; etching the resist underlayer film according to the formed resist pattern; and processing the semiconductor substrate according to the patterned resist underlayer film. (Para, 0040). 

Ohnishi discloses next, a layer of a photoresist is formed on the resist underlayer film and it can be formed by a known method such as by applying a photoresist composition solution to the resist underlayer film, followed by baking. (Para, 0042). Ohnishi discloses the photoresist applied to and formed on the resist underlayer film of the present invention is not particularly limited as long as it is sensitive to exposure light and any of a negative photoresist and a positive photoresist can be used. (Para, 0043). Ohnishi discloses that next, exposure through a predetermined mask is carried out and for the exposure, a KrF excimer laser having a wavelength of 248 nm, an ArF excimer laser having a wavelength of 193 nm, or the like can be used. (Para, 0044). These disclosures teach and/or suggest the limitation of claims 22-24 and the limitations of claims 27-29. Ohnishi discloses after the exposure, post exposure bake (PEB) can be carried out, if necessary at a baking temperature and a baking time selected from 70° C. to 150° C. and 0.3 to 10 minutes, respectively. (Para, 0045). Ohnishi discloses development is then carried out by a developer such as when a positive photoresist is used, the photoresist at an exposed part is removed to form a pattern of the photoresist. (Para, 0046). These disclosures of Onishi which outline the patterning process using the resist-underlayer film composition as disclosed teach and/or the limitations of claims 25-26 and 30-31. 

Ohnishi as discussed above discloses the copolymer which comprises the resist-underlayer film composition comprises a diepoxy group-containing compound and a dicarboxyl group containing compound. As discussed in paragraph 3 above in Mackerell, the compound of Formula 12 illustrated in Table 11 as 162-12 would have been generally understood by one of ordinary skill in the art to be a dicarboxyl group containing compound. One of ordinary skill in the art would have also generally understood that the compound disclosed in Mackerell would have been applicable to the resist underlayer film forming composition of Ohnishi and easily incorporated to form a desired copolymer as the base of the resist under-layer film forming composition. Therefore, the disclosures and illustrations of Ohnishi in view of these disclosures and illustrations of Mackerell as discussed in paragraph 3 above teach and/or suggest the limitation of claim 16 where a copolymer comprises a structural unit (B) derived from a compound as represented and illustrated in claim 1 as formula (1). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the present application to modify the disclosures of Ohnishi in view of the disclosures of Mackerell because Mackerell discloses an advantageous dicarboxyl group containing compound which can be easily incorporated into the copolymer as described in Ohnishi to form a desirable underlayer film forming composition which results in a desired photoresist pattern being formed. 
Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The disclosures and illustrations of Mackerell and/or Ohnishi as discussed above fail to teach and/or suggest the limitations of claims 14-15. Moreover, the prior art fails to provider other relevant disclosures which are properly combinable with Mackerell and/or Ohnishi and cure the deficiencies of Mackerell and/or Ohnishi to teach and/or suggest the limitations of claims 14-15. Therefore, claims 14-15 include allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.